UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1980



CAROLYN M. FANKHANEL,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 95-2835)


Submitted:   December 30, 1999            Decided:   February 8, 2000


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carolyn M. Fankhanel, Appellant Pro Se.      Frank Phillip Cihlar,
Carol Ann Barthel, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carolyn M. Fankhanel appeals from the tax court’s order deter-

mining deficiencies and penalties with respect to her 1983 through

1993 federal income tax liabilities.    Our review of the record and

the tax court’s opinion discloses no reversible error.    According-

ly, we affirm on the reasoning of the tax court.   See Fankhanel v.

Commissioner, No. 95-2835(U.S.T.C. Feb. 10, 1999).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                2